DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung, US 20200203382 A1, hereinafter, Jung).
Regarding claim 1, Jung teaches a display device (Fig. 1, Title, a display apparatus including display panel 100) comprising:
 a plurality of pixels connected to gate lines and data lines (Figs. 1 and 5, [0067], “In the display panel 110, a plurality of data lines DL and a plurality of gate lines GL can be disposed, and a plurality of subpixels SP, defined by the plurality of data lines DL and the plurality of gate lines GL, can be arrayed in the form of a matrix.”); 
a gate driver to supply a gate signal to the gate lines(Fig. 1, [0072, 0089] “a gate driver 130 driving the plurality of gate lines GL”  [0109], A plurality of gate driving circuits GIP can be formed in the gate driving circuit area G/A); and 
a data driver to supply a data signal to the data lines (Fig. 1, [0072] “The driver circuits can include a data driver 120 driving the plurality of data lines DL”); 
wherein the gate driver (Figs. 9-12, note the gate driving circuit area G/A comprises first transistor TR1 and second transistor TR2) comprises: 
 wherein a first transistor comprising a first active layer is at a first layer (Figs. 10-12, [0054], “a first transistor included in a first layer stack.” [0184], “The first transistor TR1 can include a first active layer ACT1.” [0190] “A first gate insulating film GI1 is disposed on the first active layer ACT1.” [0110] The plurality of first transistors TR1 disposed in the first layer stack LST1 can be transistors constituting the plurality of gate driving circuits GIP); and
   a second transistor comprising a second active layer at a second layer (Figs. 10-12, [0054], “a second transistor included in a second layer stack.” [0200], “The second transistor TR2 can include a second active layer ACT2.”  [0203], “A second gate insulating film GI2 is disposed on the second active layer ACT2”) on the first layer (Figs. 10-12, second gate insulating film GI2 is on first gate insulating film GI1).
	Regarding claim 7, Jung teaches the first active layer and the second active layer overlap each other (Figs. 9-12 show the first active layer ACT1 overlaps the second active layer ACT2).
	Regarding claim 8, Jung teaches the first transistor and the second transistor have different characteristics from each other (Figs. 9-12 shows TR1 and TR2 have different sizes, shapes, and gate insulating film heights, GI1 and GI2).
	Regarding claim 11, Jung teaches wherein the first active layer and the second active layer have different characteristics from each other (Figs. 9-12 shows first active layer ACT1 and second active layer ACT2 have different sizes).
	Regarding claim 13, Jung teaches a display panel comprising a display area at which the pixels are disposed (Fig. 1, the display panel 110) and a non-display area at which the gate driver is disposed (Fig. 1, gate driver 130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200203382 A1, hereinafter, Jung), as applied to claim 1 above, and further in view of Kim et al. (US 20170323593 A1, hereinafter, Kim).
Regarding Claim 2, Jung teaches the gate lines comprise scan lines (Fig. 8, [0074], SCAN signal applied to gate lines) and the gate driver comprises:
a scan driver to supply a scan signal to the scan lines (Fig. 8, [0074], SCAN signal applied to gate lines GL).
Jung is not relied upon for teaching light emission control lines and the gate driver comprises: a light emission control driver to supply a light emission control signal to the light emission control lines.
Kim teaches a display wherein the gate lines comprise scan lines and light emission control lines (Figs. 1 and 4, [0045], “The display panel 100 displays an image. The display panel 100 includes a plurality of scan lines SL1 to SLX, a plurality of emission lines EL1 to ELX”); and 
the gate driver (Figs. 1 and 4, The first driver 300)  comprises:
 a scan driver to supply a scan signal to the scan lines (Fig. 1, [0042], “The first driver 300 may be a scan-emission integrated driver outputting both a scan signal and an emission signal.” [0050] “The first driver 300 generates scan signals to drive the scan lines SL1 to SLX”); and
 a light emission control driver to supply a light emission control signal to the light emission control lines ([0042], “The first driver 300 may be a scan-emission integrated driver outputting both a scan signal and an emission signal.” [0050], “The first driver 300 generates…emission signals to drive the emission lines EL1 to ELX”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify, Jung with Kim such that the gate driver is a scan-emission integrated driver outputting both a scan signal and an emission signal such as Kim teaches as this achieves the same goal Jung teaches of minimizing the bezel size (Jung, [0006]).
Regarding claim 3, Jung teaches the scan driver comprises a scan stage comprising the first transistor ([0110] The plurality of first transistors TR1 disposed in the first layer stack LST1 can be transistors constituting the plurality of gate driving circuits GIP).  Jung is not relied upon for teaching a light emission control stage.
Kim teaches the scan driver comprises a scan stage comprising the second transistor (Figs. 1 and 4, [0076], See for example a first scan output part 325 transistor T1); and 
the light emission control driver comprises a light emission control stage comprising the first transistor (Fig. 4, [0090], see for example emission output switching element T1-2 connected to emission signal output EM).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Jung with Kim such that the gate driver is a scan-emission integrated driver outputting both a scan signal and an emission signal such as Kim teaches as this achieves the same goal Jung teaches of minimizing the bezel size (Jung, [0006]).
Regarding claim 4, Jung teaches the scan driver comprises a scan stage comprising the first transistor ([0110] The plurality of first transistors TR1 disposed in the first layer stack LST1 can be transistors constituting the plurality of gate driving circuits GIP).  Jung is not relied upon for teaching a light emission control stage.
Kim teaches the scan driver comprises a scan stage comprising the first transistor (Figs. 1 and 4, [0076], See for example a first scan output part 325 transistor T1); and 
the light emission control driver comprises a light emission control stage comprising the second transistor (Fig. 4, [0090], see for example emission output switching element T1-2 connected to emission signal output EM).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Jung with Kim such that the gate driver is a scan-emission integrated driver outputting both a scan signal and an emission signal such as Kim teaches as this achieves the same goal Jung teaches of minimizing the bezel size (Jung, [0006]).
Regarding claim 5,  Jung teaches, wherein: the gate lines comprise scan lines (Fig. 8, [0074], SCAN signal applied to gate lines GL);
the gate driver comprises scan stages to sequentially supply scan signals to the scan lines(Fig. 8, [0171] “a scan signal SCAN output from a gate driving circuit GIP of a previous stage”); and 
each of the scan stages (Fig. 8) comprises: 
an output circuit comprising the first transistor ([0181], “the first transistors TR1 disposed in the first layer stack LST1 are the pull-up transistors Tup of FIG. 8.”  Note Tup outputs a signal to the gate line GL).
Jung is not relied upon for teaching each of the scan stages comprises: an input circuit comprising the second transistor.
Kim teaches the gate lines comprise scan lines (Fig. 1, scan lines SL1 to SLX);
the gate driver comprises scan stages to sequentially supply scan signals to the scan lines ([0056], “FIG. 2 is a block diagram illustrating stages of the first driver 300”); and 
each of the scan stages comprises: 
an input circuit comprising the second transistor (Fig. 4, a first control part 310); and 
an output circuit comprising the first transistor (Fig. 4, [0076], a first scan output part 325).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify, Jung with Kim such that the gate driver is a scan-emission integrated driver outputting both a scan signal and an emission signal such as Kim teaches as this achieves the same goal Jung teaches of minimizing the bezel size (Jung, [0006]).
Regarding claim 6, Jung is not relied upon for teaching light emission control lines and stages and therefore is not relied upon for the remaining claim limitations. 
Kim teaches wherein: 
the gate lines comprise light emission control lines (Figs. 1 and 4, [0045], “The display panel 100 includes … a plurality of emission lines EL1 to ELX”); 
the gate driver comprises light emission control stages to sequentially supply light emission control signals to the light emission control lines ([0042], “The first driver 300 may be a scan-emission integrated driver outputting both a scan signal and an emission signal.” [0050], “The first driver 300 generates…emission signals to drive the emission lines EL1 to ELX.”  Figs.2 and 4 shows stages including emission control stages); and 
each of the light emission control stages comprises: 
an input circuit comprising the second transistor (Fig. 4, [0076], a third control part 335), and 
an output circuit comprising the first transistor (Fig. 4, [0076], a first emission output part 350).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify, Jung with Kim such that the gate driver is a scan-emission integrated driver outputting both a scan signal and an emission signal such as Kim teaches as this achieves the same goal Jung teaches of minimizing the bezel size (Jung, [0006]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200203382 A1, hereinafter, Jung), as applied to claim 1 above, and further in view of Zeng et al. (US 20190155113 A1, hereinafter, Zeng).
Regarding claim 9, Jung is not relied upon for teaching the first transistor and the second transistor have different threshold voltages from each other.
Zeng teaches a display device (title) wherein a first transistor and the second transistor have different threshold voltages from each other ([0028], “a first threshold voltage of the first thin film transistor is higher than a second threshold voltage of the second thin film transistor”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Jung’s invention such that the first transistor and the second transistor have different threshold voltages from each other as Zeng teaches this enables a first transistor to not be turned on while the second transistor is on (Zeng, [0028]).
Regarding claim 10,  Jung is not relied upon for teaching each of the first transistor and the second transistor comprises a P-type transistor; and the threshold voltage of the first transistor is greater than the threshold voltage of the second transistor.
Zeng teaches a display device (title) wherein the threshold voltage of the first transistor is greater than the threshold voltage of the second transistor ([0028], “a first threshold voltage of the first thin film transistor is higher than a second threshold voltage of the second thin film transistor”).
While Jung and Zeng do not teach the first and second transistor comprises a P-type transistor, examiner takes official notice that it is well-known to one of ordinary skill in the art that a circuit, such as those Jung and Zeng teach, implemented using NMOS transistors can also be implemented using PMOS transistors.  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Jung’s invention such that the first transistor and the second transistor have different threshold voltages from each other as Zeng teaches this enables a first transistor to not be turned on while the second transistor is on (Zeng, [0028]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200203382 A1, hereinafter, Jung), as applied to claim 11 above, and further in view of Lee (US 20110090438 A1).
Regarding claim 12, Jung is not relied upon for teaching  the first active layer has a degree of crystallization that is less than a degree of crystallization of the second active layer.
Lee teaches a display device (title) where the degree of crystallization of an active layer can be tailored to whatever the designer desires ([0053], “the blocking layer 11…controls a degree of crystallization of the active layer in a crystallizing process.”).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Jung’s invention such that the first active layer has a degree of crystallization that is less than a degree of crystallization of the second active layer as Lee teaches a blocking layer can prevent contamination and control a degree of crystallization to whatever amount the designer desires (Lee, [0053]).
	Regarding claim 14, Jung teaches each of the pixels comprises a pixel transistor comprising a third active layer (Fig. 9, see rightmost TR2 in A/A region with active layer ACT2).
Jung is not relied upon for teaching the third active layer has a degree of crystallization that is less than a degree of crystallization of at least one active layer from among the first active layer and the second active layer.
Lee teaches a display device (title) where the degree of crystallization of an active layer can be tailored to whatever the designer desires ([0053], “the blocking layer 11…controls a degree of crystallization of the active layer in a crystallizing process.”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Jung’s invention such that the third active layer has a degree of crystallization that is less than a degree of crystallization of at least one active layer from among the first active layer and the second active layer as Lee teaches a blocking layer can prevent contamination and control a degree of crystallization to whatever amount the designer desires (Lee, [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622